Opinion filed May 15, 2014




                                     In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-14-00111-CV
                                   ___________

      IN THE INTEREST OF W.L.D. AND D.T.D., CHILDREN


                     On Appeal from the 91st District Court
                             Eastland County, Texas
                       Trial Court Cause No. CV-11-42,439


                     MEMORANDUM OPINION
      Kelli Sue Bouget, Appellant, has filed a notice of appeal from an order
holding her in contempt for failing to comply with a previous order of the trial
court regarding the possession of her children. Upon filing the appeal, the clerk of
this court notified Appellant by letter that it did not appear this court had
jurisdiction to entertain her direct appeal from an order of contempt. We requested
that Appellant respond by May 5, 2014, and show grounds to continue the appeal.
Appellant has not filed a response addressing the jurisdictional issue. We dismiss
the appeal.
      A judgment of contempt is not appealable on direct appeal. Tex. Animal
Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983); In re Smith, 310
S.W.3d 908, 913 (Tex. App.—Eastland 2010, orig. proceeding); Tracy v. Tracy,
219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). The only available
means of review from an order of contempt are writs of mandamus and writs of
habeas corpus. In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding).
Because this is a direct appeal from a contempt order, we have no jurisdiction.
Accordingly, we must dismiss this appeal.
      The appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


May 15, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2